TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-01-00078-CR







Grady Burnett Vickers III, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT


NO. 006746, HONORABLE JON N. WISSER, JUDGE PRESIDING






PER CURIAM

This is an appeal from a judgment of conviction for robbery.  Sentence was imposed
on December 12, 2000.  There was no motion for new trial.  The deadline for perfecting appeal
was therefore January 11, 2001.  See Tex. R. App. P. 26.2(a)(1).  Notice of appeal was filed on
January 12.  No extension of time for filing notice of appeal was requested.  See Tex. R. App. P.
26.3.  There is no indication that notice of appeal was properly mailed to the district clerk within
the time prescribed by rule 26.2(a).  See Tex. R. App. P. 9.2(b).  Under the circumstances, we
lack jurisdiction to dispose of the purported appeal in any manner other than by dismissing it for
want of jurisdiction.  See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App.1998); Olivo v. State,
918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996).


The appeal is dismissed.


Before Chief Justice Aboussie, Justices Yeakel and Patterson

Dismissed for Want of Jurisdiction

Filed:   February 28, 2001

Do Not Publish